MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Jul 30 2018, 8:53 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                   Indiana Supreme Court
                                                                             Court of Appeals
estoppel, or the law of the case.                                              and Tax Court




APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Anthony B. Chandler                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Evan Matthew Comer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Chandler,                                         July 30, 2018
Appellant-Petitioner,                                     Court of Appeals Case No.
                                                          67A01-1706-MI-1481
        v.                                                Appeal from the Putnam Superior
                                                          Court
State of Indiana,                                        The Honorable Charles D. Bridges,
Appellee-Respondent.                                     Judge
                                                          Trial Court Cause No.
                                                          67D01-1701-MI-5



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 67A01-1706-MI-1481 | July 30, 2018              Page 1 of 6
                                             Case Summary
[1]   Pro-se Appellant Anthony Chandler (“Chandler”) appeals the denial of his

      petition for permission to file a belated notice of appeal. He presents a single

      issue for review, as articulated by this Court in its order reinstating for a limited

      purpose the appeal after dismissal: whether the trial court erred in denying

      Chandler’s petition made pursuant to Indiana Trial Rule 72(E). We affirm.



                              Facts and Procedural History
[2]   On February 26, 2001, a jury found Chandler guilty of one Class B felony and

      one Class C felony. On March 27, 2001, Chandler received consecutive

      sentences of twenty years and eight years, respectively, to be served in the

      Indiana Department of Correction (“the DOC”). Chandler was eventually

      discharged on the Class C felony and was released on parole as to the Class B

      felony on March 14, 2010.1 His parole was revoked on July 19, 2016.


[3]   On December 20, 2016, Chandler filed a petition for writ of habeas corpus,

      alleging that his parole had been revoked after its expiration on June 11, 2016,

      and he was being illegally detained.2 On February 24, 2017, the trial court,




      1
       Because Chandler had been convicted of a qualifying sex offense, his parole could be up to ten years. Ind.
      Code § 35-50-6-1(d). He had a maximum release date of September 12, 2019.
      2
        Chandler’s original Appellant’s Brief, filed August 10, 2017, indicates that he sought a determination of
      whether he had been serving his consecutive sentences simultaneously. He contended that his detention was
      illegal because “the service of partial, hybrid, and/or blended sentences are not a part of Indiana’s statutory
      scheme.” Appellant’s Brief at 19.

      Court of Appeals of Indiana | Memorandum Decision 67A01-1706-MI-1481 | July 30, 2018                Page 2 of 6
      having treated the petition for a writ of habeas corpus as a petition for post-

      conviction relief, issued findings of fact and conclusions thereon and denied

      Chandler’s petition. The Chronological Case Summary reflects “input” of that

      decision on March 2, 2017. (Amended App., Vol. II, pg. 3.)


[4]   Also on March 2, 2017, Chandler filed a motion to strike, which was denied

      one day later. On March 6, 2017, Chandler filed a motion for discovery. The

      next day, the Putnam County Clerk (“the Clerk”) made an entry in the

      Chronological Case Summary to reflect that the motion was returned as moot,

      with the case having been disposed of on February 24, 2017. On March 8,

      2017, the Clerk made a notation “Issued CCS to Pet and Plaintiff.” (Amended

      App., Vol. II, pg. 4.)


[5]   On March 17, 2017, mail for Chandler was returned to the Clerk as

      undeliverable. The DOC had transferred Chandler to another facility one week

      earlier. The Clerk then sent notice of the final judgment to the New Castle

      Correctional Facility, and Chandler received this notice on March 24, 2017. 3


[6]   On April 13, 2017, Chandler filed a belated motion to correct error; that motion

      was denied six days later. On April 28, 2017, Chandler filed a petition for

      permission to file a belated notice of appeal. The trial court denied the petition

      on May 4, 2017. On May 19, 2017, Chandler filed a second petition for




      3
       This date is derived from Chandler’s representations in his petitions for permission to file a belated Notice
      of Appeal, filed April 28, 2017 and May 19, 2017, and his motion to correct error filed April 13, 2017.

      Court of Appeals of Indiana | Memorandum Decision 67A01-1706-MI-1481 | July 30, 2018                 Page 3 of 6
      permission to file a belated notice of appeal. On June 2, 2017, the trial court

      denied the petition.


[7]   On June 27, 2017, Chandler filed his Notice of Appeal. Upon the State’s

      motion, the appeal was dismissed, with prejudice, on November 27, 2017.

      Chandler petitioned for rehearing, asserting that he had not timely received

      notice of the February 24, 2017 judgment. On February 7, 2018, this Court

      entered an order granting, in part, the petition for rehearing. Chandler was

      granted thirty days to file an amended brief pertaining to the sole issue of

      whether the trial court erred in its June 2, 2017 denial of Chandler’s petition for

      permission to file a belated notice of appeal made pursuant to Trial Rule 72(E).

      Chandler and the State filed briefs to proceed with the limited appeal.



                                 Discussion and Decision
[8]   Our Indiana Supreme Court has held that, when a party seeks to extend a filing

      deadline based upon a claim of failure to receive notice of a final judgment,

      Indiana Trial Rule 72 is the “sole vehicle” for relief. Collins v. Covenant Mut. Ins.

      Co., 644 N.E.2d 116, 117 (Ind. 1994). Specifically, Rule 72(E) provides:


              Lack of notice, or the lack of the actual receipt of a copy of the
              entry from the Clerk shall not affect the time within which to
              contest the ruling, order or judgment, or authorize the Court to
              relieve a party of the failure to initiate proceedings to contest
              such ruling, order or judgment, except as provided in this section.
              When the service of a copy of the entry by the Clerk is not
              evidenced by a note made by the Clerk upon the Chronological
              Case Summary, the Court, upon application for good cause

      Court of Appeals of Indiana | Memorandum Decision 67A01-1706-MI-1481 | July 30, 2018   Page 4 of 6
               shown, may grant an extension of any time limitation within
               which to contest such ruling, order or judgment to any party who
               was without actual knowledge, or who relied upon incorrect
               representations by Court personnel. Such extension shall
               commence when the party first obtained actual knowledge and
               not exceed the original time limitation.


[9]    We review a trial court’s ruling concerning Trial Rule 72(E) for an abuse of

       discretion. Driver v. State, 954 N.E.2d 972, 973 (Ind. Ct. App. 2011), trans.

       denied. An abuse of discretion occurs if the trial court’s ruling is clearly against

       the logic and effect of the facts and circumstances before it. Id.


[10]   Lack of notice is a prerequisite for relief under Rule 72(E). Atkins v. Veolia

       Water Indpls., LLC, 994 N.E.2d 1287, 1289 (Ind. Ct. App. 2013). Here, the trial

       court rendered the judgment adverse to Chandler on February 24, 2017 and the

       Clerk made a corresponding entry into the Chronological Case Summary on

       March 2, 2017. Indiana Appellate Rule 9(A)(1) provides that a party initiates

       an appeal by “conventionally filing a Notice of Appeal within thirty days after

       the entry of a Final Judgment is noted in the Chronological Case Summary.”

       Prior to this deadline, Chandler had received notice of the decision.


[11]   And even where Rule 72(E) is applicable, “[an] extension shall commence

       when the party first obtained actual knowledge and not exceed the original time

       limitation.” For example, in Driver, a copy of an order was mailed to Driver’s

       counsel’s office and was placed in a file without counsel’s review. 954 N.E.2d

       at 972. Driver later inquired about the status of his case and the trial court sent

       Driver a copy of the judgment on September 7, 2010. Id. Driver filed a motion

       Court of Appeals of Indiana | Memorandum Decision 67A01-1706-MI-1481 | July 30, 2018   Page 5 of 6
       for relief on October 29, 2010. Id. On appeal from the trial court’s denial of

       relief under Trial Rule 72(E), this Court held that Driver was not entitled to

       relief because he did not file his motion within thirty days after receiving actual

       notice of the order. Id. at 973.


[12]   On March 24, 2017, Chandler had actual knowledge of the adverse decision; he

       did not file his petition for permission to file a belated notice of appeal until

       April 28, 2017. He filed his second petition on May 19, 2017. Chandler did

       not seek Trial Rule 72(E) relief within thirty days after receiving actual notice of

       the judgment, and was accordingly not entitled to relief under that rule.



                                               Conclusion
[13]   The trial court did not abuse its discretion in denying Chandler relief pursuant

       to Trial Rule 72(E).


[14]   Affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 67A01-1706-MI-1481 | July 30, 2018   Page 6 of 6